Citation Nr: 1428119	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-49 373	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Appellant served in the Air Force National Guard from July 1988 to August 1991, including a period of active duty for training (ACDUTRA) from August 9, 1988 to November 16, 1988, and various periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for undifferentiated type schizoaffective disorder was denied therein.  The Appellant was notified of this determination by the RO in Denver, Colorado.  He appealed, and given his residence jurisdiction remains with this latter RO.

In August 2012, the Board recharacterized this matter more broadly as one for a psychiatric disorder-for the Appellant's benefit.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded for additional development.  Review of the Appellant's paper and electronic claims files shows that adjudication still cannot proceed.  As such, this matter is once again is REMANDED.  

REMAND

Although the delay entailed by another remand is regrettable, the Board cannot adjudicate the issue on appeal without additional development.  This additional development is necessary to ensure he is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In other words, VA has a duty to assist the Appellant in gathering evidence that may show he is entitled to service connection for a psychiatric disorder.  

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

As noted in the Board's previous remand, the Appellant's service treatment records are available.  It is reiterated that they reflect he was seen by Mental Health Services during his period of ACDUTRA from August 9, 1988, to November 16, 1988.  This was at Lowry Air Force Base.  Little else is revealed, however.  This may be because service treatment records do not include mental health records.  VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section A.1.a.  The service treatment records may contain only basic information while there may be mental health records with more detailed information, in other words.  A request or requests specifically for them must be made.  The Appellant and his representative must be notified if the request is or requests are unsuccessful.

When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and, if necessary, one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

The Appellant receives private, as opposed to VA, psychiatric treatment.  Private treatment records dated into 2008 are available.  Thereafter, there is a letter from private Dr. S.C. dated in December 2009 mentioning regular appointments.  The Appellant did not respond to an August 2012 letter, sent pursuant to the Board's previous remand, requesting that he either submit or provide enough information to identify and locate all outstanding pertinent private treatment records.  However, the aforementioned was not specifically mentioned.  The Appellant must be asked either to submit treatment records for his appointments was Dr. S.C. or provide enough information to identify and locate them along with authorization for their release to VA.  He should once again be asked the same with respect to any other outstanding pertinent private treatment records.  If he opts to provide information along with authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

The duty to assist additionally requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA medical examination and/or medical opinion is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period thereafter, an indication of an association between the aforementioned, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

In its previous remand, the Board directed that arrangements be made for the Appellant to undergo an appropriate VA medical examination complete with a VA medical opinion.  Why both were necessary was explained therein.  No VA medical examination was conducted, and no VA medical opinion was rendered.  It was noted in late January 2013 that the Appellant could not be reached such that the examination, which is an antecedent to the opinion, could be scheduled.  Cancellation also was referenced.  A February 2013 Report of General Information further indicates that the Appellant could not be contacted by telephone but that the letter mailed to him about the examination was not returned as undeliverable.  This letter is not available.  Notwithstanding that it was not returned as undeliverable, the Appellant may not have received any notification of the examination.

The Appellant's address indeed appears to have changed near the time the examination was to take place.  As of the previous remand in August 2012, his address was in the 81005 zip code.  The Veterans Appeals Control and Locator System (VACOLS) still lists this address as current.  It was the address noted on an August 2012 VA examination inquiry, presumably used to mail the Appellant the aforementioned letter, noted on the aforementioned Report of General Information, and used to mail him a copy of the March 2013 supplemental statement of the case (SSOC).  Yet, mail sent to the address was returned to the Board since it could not be forwarded in April 2013.  The Appellant further used an address in the 81003 zip code when he submitted a February 2013 form appointing his representative denoted above.  

A VA medical examination complete with a VA medical opinion still is necessary for the reasons set forth in the previous remand.  Arrangements once again shall be made in this regard, this time using the Appellant's current address after it is updated.  Of particular note is that the opinion directed before, and thus the opinion directed now, focus specifically on his periods of ACDUTRA and INACDUTRA service.  It indeed is not enough that a psychiatric disorder was incurred or aggravated during his time in the Air Force National Guard.  Veteran status may be achieved and service connection may be established only if there is a disability due to a disease or injury incurred or aggravated during active duty or ACDUTRA or a disability due to injury incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(2, 24) (West 2002); 38 C.F.R. § 3.6(a, d) (2013).

Accordingly, a REMAND is directed for the following:

1.  Update the Appellant's address in VACOLS and all other databases containing such information.  Of note is that his current address, per the February 2013 form appointing his representative, is in the 81003 zip code rather than the 81005 zip code.

2.  Make as many requests to all appropriate sources as necessary to obtain all mental health records regarding the Appellant dated during his service in the Air Force National Guard.  Of particular note is his period of ACDUTRA from August 9, 1988, to November 16, 1988, during which he was seen by Mental Health Services at Lowry Air Force Base.  Associate all records received with the paper or electronic claims file.  If records do not exist or exist but are not received whether in whole or in part, notify the Appellant and his representative pursuant to established procedure.

3.  Ask the Appellant either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  This includes from Dr. S.C. or otherwise.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Appellant and his representative pursuant to established procedure.

4.  After completion of all of the above, arrange for the Appellant to undergo an appropriate VA medical examination.  The examiner, who shall be a psychologist or psychiatrist, shall review the paper and electronic claims files.  Such shall be documented in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Appellant regarding his history, to include what he was doing "on base" when he believes a psychiatric disorder first manifested in late 1990 or early 1991, and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose all psychiatric disorders present.  

The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder currently manifested by the Appellant was incurred (a disorder was first manifested) during, aggravated (a preexisting disorder was permanently worsened beyond natural progression) during, or otherwise is related to a period of his ACDUTRA or INACDUTRA service.  Of note is that there is one ACDUTRA period from August 9, 1988, to November 16, 1988.  INACDUTRA periods in 1988 include July 16-17 and December 10-11.  INACDUTRA periods in 1989 include January 14-15, February 11-12, March 11-12, April 15-16, May 21, June 10-11, July 16, August 12-13, and September 16-17.  No ACDUTRA or INACDUTRA periods have been confirmed for 1990 or 1991.

A clear and full rationale (explanation) must be provided for the opinion in the report.  This means that the conclusion reached by the examiner must be supported.  As such, medical principles shall be discussed thoroughly as they relate to the evidence.  That the Appellant was seen by Mental Health Services during his mid-August to mid-November 1988 ACDUTRA period thus shall be addressed.  This includes a determination of whether his anxiety at that time was an early manifestation of a currently manifested psychiatric disorder.  The Appellant's belief that he first manifested a psychiatric disorder "on base" in late 1990 or early 1991 also shall be addressed.  Finally, his psychiatric treatment and hospitalization during his time in the Air Force National Guard but not during any ACDUTRA or INACDUTRA period shall be addressed along with anything else of import.

If the opinion or any portion thereof cannot be provided without speculation, the examiner still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

5.  Finally, readjudicate the Appellant's claim of entitlement to service connection for a psychiatric disorder.  Furnish him and his representative with a rating decision if the determination made is favorable.  If it is unfavorable, furnish them with a SSOC and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Appellant until he is notified by the RO or the Appeals Management Center in Washington, D.C.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of his claim.  38 C.F.R. § 3.655 (2013).  The Appellant also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

